OSBORNE, Justice
(dissenting).
I dissent from the majority opinion in this case as I believe the evidence of the experts upon which the award is based, taken at its face value, runs counter to all human experience and is so incredible and unbelievable that it can not induce conviction in the minds of reasonable men, see Commonwealth, Department of Highways v. Friend, Ky., 500 S.W.2d 405, rendered October 12, 1973.
I will not attempt to detail the evidence in this case, however, as the majority opin*786ion does not recite the facts I feel compelled to point out that the land in question is a mountain farm in Pike County, Kentucky. The land taken by the Highway Department and all land affected by the taking have heretofore been committed exclusively to agricultural purposes, though at the time of the construction of the highway a few house trailers were placed upon a part of it in the form of an unimproved trailer lot. In my opinion an award of approximately $30,000 per acre for rural farm land is excessive at first blush, therefore, I would reverse the judgment.